Judgment unanimously affirmed. Memorandum: Defendant argues that County Court erred in denying his challenge for cause of a prospective juror on the ground that the juror demonstrated that he could not render an impartial verdict. The portions of the voir dire to which defendant refers, however, were not recorded. Consequently, the record is incomplete and we cannot review that issue.
Defendant failed to preserve for our review his present argument that, by granting a codefendant’s severance motion during the trial, the court denied defendant the right to a jury of his own choosing because he had been compelled to share his peremptory challenges with that codefendant (see, People v Smalls, 213 AD2d 987, lv denied 86 NY2d 784). The court did not err in denying the motion of defendant for a severance of his trial from that of codefendant Smalls. The charges against defendant and Smalls were properly joined (see, CPL 200.40 [1]), and defendant failed to demonstrate that a joint trial with Smalls resulted in unfair prejudice and substantially impaired his defense (cf., People v Mahboubian, 74 NY2d 174, 184).
The court did not err in denying the motion of defendant for appointment of new counsel. The court conducted a sufficient inquiry to satisfy itself that the reason for the alleged lack of trust of defendant in his assigned counsel was without a genuine basis (see, People v Sides, 75 NY2d 822, 825). (Appeal from Judgment of Onondaga County Court, Burke, J.—Murder, 2nd Degree.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.